—Proceeding pursuant to CPLR article 78 to review a determination of the Water Department of the respondent City of Newburgh, dated March 5, 1992, which, after a hearing, found that the peti*672tioner was required to assume the expense of installing certain equipment at the subject premises.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner is responsible for the cost of installation of a water meter and service line at the subject premises pursuant to City of Newburgh Code § 293-18 (F) and (G) and § 293-15 (A) is supported by substantial evidence in the hearing record (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180).
We have examined the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., O’Brien, Pizzuto and Altman, JJ., concur.